 1 ANDREW D. HEROLD, ESQ.
   Nevada Bar No. 7378
 2 JOSHUA A. ZLOTLOW, ESQ.
   Nevada Bar No. NV 11333
 3
   HEROLD & SAGER
 4 3960 Howard Hughes Parkway, Suite 500
   Las Vegas, NV 89169
 5 Telephone: (702) 990-3624
   Facsimile: (702) 990-3835
 6 aherold@heroldsagerlaw.com

 7 jzlotlow@heroldsagerlaw.com

 8 Attorneys for Defendant and Cross-Defendant LEXINGTON INSURANCE COMPANY
   and Third Party Defendant NEW HAMPSHIRE INSURANCE COMPANY
 9

10                              UNITED STATES DISTRICT COURT
11                                  DISTRICT OF NEVADA
12 CENTEX HOMES, a Nevada general              CASE NO.       2:17-CV-02407-JAD-VCF
   partnership,
13
                  Plaintiffs,                  STIPULATION AND ORDER
14                                             EXTENDING TIME TO FILE A
           vs.                                 RESPONSE TO EVEREST NATIONAL
15                                             INSURANCE COMPANY’S FIRST
                                               AMENDED CROSS-CLAIM
16 ST. PAUL FIRE AND MARINE
   INSURANCE COMPANY, a Connecticut            FIRST REQUEST
17 corporation; EVEREST NATIONAL
   INSURANCE COMPANY, a Delaware
18 corporation; INTERSTATE FIRE &
   CASUALTY COMPANY, an Illinois
19 corporation; LEXINGTON INSURANCE
   COMPANY, a Delaware corporation;
20
   FEDERAL INSURANCE COMPANY, an
21 Indiana corporation,

22                Defendants.

23 ST. PAUL FIRE AND MARINE
   INSURANCE COMPANY,
24
               Third Party Plaintiff,
25
         vs.
26

27 UNDERWRITERS AT LLOYDS LONDON;
   PROBUILDERS SPECIALTY INSURANCE
28 COMPANY, RRG; NEW HAMPSHIRE
                                               1
     STIPULATION TO EXTEND TIME TO RESPOND TO EVEREST’S CROSS-CLAIM   2:17-CV-02407-JAD-VCF
 1 INSURANCE COMPANY; FIRST
   SPECIALTY INSURANCE COMPANY;
 2 ARCH SPECIALTY INSURANCE
   COMPANY; IRONSHORE SPECIALTY
 3 INSURANCE COMPANY; ROCKHILL
   INSURANCE COMPANY; and FIREMAN’S
 4
   FUND INSURANCE COMPANY,
 5
              Third Party Defendants.
 6
   EVEREST NATIONAL INSURANCE
 7 COMPANY,

 8                  Cross-Claimant,
 9          v.
10
   INTERSTATE FIRE & CASUALTY
11 COMPANY; LEXINGTON INSURANCE
   COMPANY,
12
             Cross-Defendants.
13

14          Cross-Claimant EVEREST NATIONAL INSURANCE COMPANY (“Everest”) and Cross-
15 Defendant LEXINGTON INSURANCE COMPANY (“Lexington”) hereby submit the following

16 Stipulation Extending Time to File a Response to Everest’s First Amended Cross-Claim in the

17 above-captioned action.

18          WHEREAS, Everest filed it Cross-Claim against Lexington on January 31, 2019 (EFC No.
19 140);

20          WHEREAS, the response to the above-referenced cross-claim is presently due on February
21 14, 2019;

22          WHEREAS, Lexington is in the process of changing counsel in this action and it is expected
23 that the substitution shall soon be filed with this Court;

24          WHEREAS, the response to Everest’s cross-claim will be prepared by Lexington’s new
25 counsel who is still in the process of taking over the handling of this case;

26          WHEREAS, Everest and Lexington have agreed to extend the time for Lexington to respond
27 to Everest’s cross-claim to February 28, 2019.

28 ///
                                               2
     STIPULATION TO EXTEND TIME TO RESPOND TO EVEREST’S CROSS-CLAIM                2:17-CV-02407-JAD-VCF
 1         NOW, THEREFORE, Everst and Lexington, by and through their respective counsel,

 2 hereby stipulate to allow for an extension of time for Lexington to Respond to Everest’s Cross-

 3 Claim until February 28, 2019.

 4

 5 DATED: February 14, 2019                      SELMAN BRIETMAN LLP

 6                                         By:     /s/ David A. Astengo
                                                 DAVID A. ASTENGO, ESQ.
 7
                                                 dastengo@selmanlaw.com
 8                                               Attorneys for Defendant/Counterclaimant/Cross-
                                                 Claimant EVERST NATIONAL INSURANCE
 9                                               COPMANY
10 DATED: February 14, 2019                      HEROLD & SAGER
11                                         By:      /s/ Joshua A. Zlotlow
12                                               ANDREW D. HEROLD, ESQ.
                                                 aherold@heroldsagerlaw.com
13                                               JOSHUA A. ZLOTLOW, ESQ.
                                                 jzlotlow@heroldsagerlaw.com
14                                               Attorneys for Defendant/Cross-Defendant
                                                 LEXINGTON INSURANCE COMPANY and
15                                               Third-Party Defendant NEW HAMPSHIRE
16                                               INSURANCE COMPANY

17         IT IS SO ORDERED:
18
           2-14-2019
19 DATED: _____________________

20
                                                 Cam Ferenbach
21                                               United States Magistrate Judge

22

23

24

25

26

27

28
                                               3
     STIPULATION TO EXTEND TIME TO RESPOND TO EVEREST’S CROSS-CLAIM          2:17-CV-02407-JAD-VCF
